COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER ON MOTION FOR REHEARING EN BANC




Cause number: 01-18-00390-CR

Style:         David Allyn Sweat v. The State of Texas


Type of motion:      Motion for rehearing

Party filing motion:       Appellant


         IT IS ORDERED that the motion for rehearing en banc is denied.




Judge’s signature: ____/s/ Julie Countiss____


En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.




Date: December 29, 2020